 Sir, on behalf of President Maouya Ould Sidi Ahmad Taya and the people and Government of the Islamic Republic of Mauritania, I wish to congratulate you on your election to the presidency of the General Assembly at the forty-first session. We have cordial relations with your country, Bangladesh, and we are confident that your excellent personal qualities will guarantee the success of our work. I wish also to pay a tribute to the manner in which Ambassador de Pinies of Spain conducted our work during the historic fortieth session of the General Assembly.
I should like also to take this opportunity to pay a tribute to the tireless efforts of the secretary-General of the organization, Mr, Perez de Cuellar, on behalf of peace and international stability during the year. 1 wish him good health so that he may continue his valuable work.
This session is taking place at a time when for the sake of mankind our Organization must work to the utmost to save humanity from backwardness and war and to establish peace throughout the world. The international financial and economic situation gives cause for concern. The relative improvement this year has been confined to industrialized countries and has had little favorable effect on the economies of developing countries. Consequently there is an imperative need to formulate an international strategy that will deal with the monetary, financial and economic problems that face the world. My country associates itself once again with the Group of 77 in calling on the developed countries to agree to negotiate in a constructive manner in order to arrive at a satisfactory solution to this deteriorating situation. The international community will not be able to eliminate hunger and backwardness as long as so many efforts and so much money is devoted to the arms race, particularly the nuclear-arms race, which could mean extinction for the whole of mankind. Curbing this race is an essential and necessary condition for creating a world where prosperity and peace will replace hunger, poverty and war.
The year 1986 was one of reflection, analysis and study concerning the causes and effects of the international economic situation. In this context the special session on the critical economic situation in Africa held a special place. The problem of development in Africa is an important question for all. It is difficult for the advanced world to continue its growth as long as there is a continent suffering from economic backwardness where so many societies are suffering from famine. It is essential to implement the United Nations Program of Action for African economic recovery and development, and we must all work hand in hand to make resources available for that purpose.
The reports of the Economic and Social Council of our Organization reveal that in Africa alone there are 185 million people that live in deserts and that 30 million people are threatened by famine. Most of those people are living in the Sahelian region of the continent. Desertification is gaining pace and has already swallowed up 65 million hectares of arable land.
Mauritania is among the countries seriously affected by drought and desertification and since the beginning of the 1970s there has been a continuing and steady deterioration of its economy, based on agriculture and livestock rearing, by which the majority of its citizens used to support themselves. The result has been a mass migration from the country to the towns.
To deal with this situation, which has been exacerbated by the crisis in the international economy, and especially the fall in commodity prices, the national leadership of our country, under President Maouya Ould Sidi Ahmed Taya, has drawn up a full-scale development plan to achieve recovery in the vital sectors of the national economy. I wish here to express our appreciation to all the friendly countries, organizations and international agencies that have given us their valuable co-operation in this project.
To assure effective participation by the people in the process of national reconstruction, our citizens are getting ready today, for the first time, to choose their representatives in free municipal elections throughout the country.
Our country is also making a vigorous effort to develop and promote the activities of the regional and subregional organizations that are working to improve the economic situation in the area.
The economic situation in the world is a cause for serious concern, with many countries facing great obstacles to their political options and their hopes of development, and many peoples still suffering from colonization, occupation and acts of aggression. In southern Africa the apartheid regime is still pursuing a policy of violence and aggression. The international community must support fully the national struggle of the people of South Africa to end the system of apartheid, an inhumane system, and to work for the establishment of a democratic society.
It is high time also to end the occupation of Namibia, and the United Nations should assume its responsibilities in supervising the process of independence of that country under the leadership of the South West Africa People's Organization (SWAPO), the sole and authentic representative of the Namibian people, in accordance with Security Council resolution 435 (1978). On this occasion I wish to express our solidarity with the front-line States that face repeated acts of aggression.
In the Middle East Palestine is still suffering from the displacement of its people and the denial of its national rights. The international community has a duty to assist the struggling Palestinian people to achieve its right to establish an independent State on its own soil, including holy Jerusalem, under the leadership of its sole and legitimate representative, the Palestine Liberation Organization (PLO). Our Organization should also work to secure the withdrawal from the Syrian Golan Heights and the south of our sister country of Lebanon, which suffers from an occupation designed to destroy its unity, sovereignty and territorial integrity, and prevent the achievement of a policy of national reconciliation.
My country feels very distressed at the continuation of the tragic war between Iraq and Iran and at the losses inflicted by that war in terms of human lives and material destruction, as well as the daily threat to the security and stability of the whole area. We sincerely call upon both countries to cease all hostilities and seek a peaceful settlement to that war. Our Organization and the countries that have friendly relations with those two States must do their utmost to persuade them and assist them to end the war. I must express here our satisfaction with the positive response of Iraq to the various peace initiatives. The continued problem of the Sahara, north of our border, is naturally cause of grave concern to us. Mauritania, which has friendly relations with the two parties to the conflict, welcomed the contacts that were made this year within the framework of our Organization, and we hope that the desire for understanding and reconciliation between brothers will prevail over war and rivalry. The return of stability and peace to the area will open the door to establishing relations of constructive co-operation within a large, prosperous and unified Arab Maghreb.
As far as the question of Afghanistan is concerned, we call for a prompt political settlement, with the withdrawal of foreign forces and with due respect for the independence and sovereignty of Afghanistan. In that context my country appreciates the good offices provided by the Secretary-General of our Organization.
As far as Kampuchea is concerned, our country renews its support for the relevant General Assembly resolution and affirms the need for the withdrawal of all foreign forces from that country so that the people of Kampuchea can determine their future free from any foreign intervention.
We are confident that, through dialog, the two Koreas will be able to reach a peaceful settlement in keeping with the aspirations of the Korean people.
Central America is still one of the hotbeds of tension in the world. We hope that the peace efforts made by the Contadora Group will bring about the restoration of peace and stability in that important part of the world.
These are but a few of the problems faced by our world today. We are confident that the world will be a better place to live in if all States respect the principles governing international relations set forth in the Charter of the United Nations.
Mauritania would like to affirm its adherence to the principles of good-neighborliness, non-interference in the internal affairs of others, non-alignment, peaceful settlement of disputes, rapprochement, solidarity among peoples, and support for just causes. Through strict adherence to those vital principles my country is able today to devote its full potential to the process of national construction and to maintain friendly relations and contacts with all peace-loving countries.
In spite of the characteristic insecurity and instability of the international situation in economic and political areas, we should not underestimate the progress made by the world during the past four decades, the period of our Organization's existence. The only way we can build a world of peace and security is to continue the tireless efforts made within our Organization. Man has assumed his responsibility on this earth, and his future will be determined by his efforts.
As the Koran says:
"That man can have nothing Rit what he strives for; That (the fruit of) his striving Will soon come in sight; Then will he be rewarded
With a reward complete." (The Holy Koran, L III: 31-41). Peace and blessings be upon you*

